Case 6:20-cr-00123-WWB-DCI Document 61 Filed 05/10/21 Page 1 of 3 PageID 189




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           ORLANDO DIVISION

   UNITED STATES OF AMERICA

   v.                                      Case No. 6:20-cr-123-Orl-78DCI

   KAVITA HARACK


                     UNOPPOSED MOTION TO
            CONTINUE REVOCATION HEARING (TIME ONLY)

         The United States hereby moves to continue the motion hearing

   currently scheduled in this case for 10 a.m. on May 12, 2021, until 1 p.m. that

   same day, provided that the Court is available at that time.

         The United States filed a motion to revoke the defendant’s release on

   May 10, 2021 (Doc. 59), following which the Court scheduled a motion

   hearing for 10 a.m. on May 12, 2021 (see Doc. 60). The FBI case agent

   assigned to this case who the United States intends to have testify at the

   revocation hearing is scheduled to appear in front of Judge Smith to provide

   testimony in a different matter at 11 a.m. on May 12, 2021, which could

   potentially conflict with the hearing in the instant case. In addition, the

   undersigned Assistant U.S. Attorney is currently in the middle of a criminal
Case 6:20-cr-00123-WWB-DCI Document 61 Filed 05/10/21 Page 2 of 3 PageID 190




   trial in U.S. v. Rivas Nunez, Case No. 6:21-cr-2-PGB-EJK, 1 which is scheduled

   to conclude during the morning of May 12, 2021.

              The United States thus respectfully requests that the Court continue the

   hearing on May 12, 2021, until later in the day, subject to the Court’s

   availability. The United States has conferred with counsel for the defense,

   Mark O’Brien, who indicated that he does not object to the continuance

   provided that the hearing can be scheduled for 1 p.m., as he has another

   obligation later that day.

                                                            Respectfully submitted,

                                                            KARIN HOPPMAN
                                                            Acting United States Attorney

                                                               s/ Chauncey A. Bratt
                                                               Chauncey A. Bratt
                                                               Assistant United States Attorney
                                                               USA No. 174
                                                               400 W. Washington Street, Suite 3100
                                                               Orlando, Florida 32801
                                                               Telephone: (407) 648-7500
                                                               E-mail: chauncey.bratt@usdoj.gov




   1
       The undersigned is assisting as co-counsel in that case.
                                                           2
Case 6:20-cr-00123-WWB-DCI Document 61 Filed 05/10/21 Page 3 of 3 PageID 191




   U.S. v. HARACK                            Case No. 6:20-cr-123-Orl-78DCI

                         CERTIFICATE OF SERVICE

          I hereby certify that on May 10, 2021, I electronically filed the foregoing

   with the Clerk of the Court by using the CM/ECF system which will send a

   notice of electronic filing to the following:

          Mark O’Brien, Esq.




                                                /s/ Chauncey A. Bratt
                                                CHAUNCEY A. BRATT
                                                Assistant United States Attorney
                                                USA No. 174
                                                400 W. Washington Street, Suite 3100
                                                Orlando, Florida 32801
                                                Telephone: (407) 648-7500
                                                Facsimile:    (407) 648-7643
                                                E-mail:      chauncey.bratt@usdoj.gov




                                            3
